Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 7, and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson (US 4874008).
CLAIM 1:  Lawson discloses a rigid valve block body (10/32) for determining fluid flow direction at a subsea structure (col. 1, lines 5-14) as shown in part by Fig. 3 below:

    PNG
    media_image1.png
    604
    809
    media_image1.png
    Greyscale

The body comprises a first fluid inlet and a further fluid inlet at opposed sides of a valve block body (flowlines 14; see Fig. 3).  A first fluid outlet of the valve block body and a further fluid outlet of the valve block body are disposed in a spaced apart relationship (36, 38; see Fig. 3).  A first V-shaped fluid communication passageway that comprises two passageway portions each extending within the valve block body from a first common root region proximate to the first fluid inlet (58/60; see Fig. 3); and a further V-shaped fluid communication passageway that comprises two further passageway portions each extending within the valve block body away from a further common root region proximate to the further fluid port (see Fig. 3, same setup on opposite side of body).  Each passageway portion has a respective selection valve chamber for a respective flow selection valve (for valve 52).  An end region of each passageway portion of the first V-shaped fluid communication passageway meets an end region of a respective passageway portion of the further V-shaped fluid communication passageway proximate to a respective fluid outlet (into elements 36/38).
Lawson fails to disclose the valve block is unitary.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to have unitary valve block as described in the claim as a matter of obvious engineering choice in which the making the valve block and the valve modules into one component would not change the function of the system.  See MPEP 2144.04(V)(B).
CLAIM 3:  Lawson discloses a still further fluid outlet in a base region of the valve block body (see Fig. 1 with additional outlets for things like the pigging loop).
CLAIM 4:  Lawson discloses the valve block body comprises at least one arm region, that each extend from a side of the block body, and that comprises an inlet passageway portion that extends through the arm region from an opening orifice on the respective side (see Fig. 3, body of module 12 acting as arm region).
CLAIM 7:  Lawson discloses the valve block body comprises at least one opening orifice on each respective side of the block body (see Fig. 3), each opening orifice comprising a respective fluid inlet of the valve block body (see Fig. 3).  A plurality of securing elements on the side around the opening orifice for securing to a respective inlet connection block that comprises an inlet passageway portion (i.e. studs 44).
CLAIM 9:  Lawson discloses the end regions of each passageway portion meet and open into corresponding end regions of other passageway portions at an exit chamber region in the valve block body and each exit chamber region is proximate to a respective fluid outlet (see Fig. 3).
CLAIM 10:  Lawson discloses the valve block body comprises two fluid inlets and two fluid outlets (see Fig. 3).
CLAIM 11:  Lawson discloses the valve block body comprises four fluid inlets and three fluid outlets including one outlet disposed in a centre region of a base of the valve block body (see Figs. 1 and 3).
CLAIM 12:  Lawson discloses the valve block body comprises six fluid inlets and four fluid outlets including two fluid outlets disposed at respective off-centre locations in a base region of the valve block body (see Figs. 1 and 3).
CLAIM 13:  Lawson discloses the elements of claim 1 as discussed above; further the language “any bend in each flow path through the body is more than 120 and less than 170 inclined with respect to an incoming fluid flow path axis” is shown in Fig. 3.
Lawson fails to disclose wherein the valve block body is a forged metallic body.
Examiner takes official notice that forged metallic bodies are well known in the art as a material that can withstand the pressure associated with subsea work.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to be made of forged metal as described in the claim as the use of a known material that would predictable withstand the pressure associated with the required work.
Claims 5, 6, 8, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson in view of Ceccon De Azevedo et al. (US 20180187522).
CLAIMS 5 and 8:  Lawson discloses the elements of claims 4 and 7 as discussed above.
Lawson fails to disclose a respective isolation valve chamber, in a fluid flow path in each inlet passageway portion in each arm region, for a respective well isolation valve.
Azevedo discloses a subsea manifold.
Azevedo discloses isolation valves (5, 6) in the fluid flow path (Fig. 4) of the inlets that create chambers.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to include the isolation chambers and valves of Azevedo as Azevedo teaches the valves supply a pressure barrier to the system (paragraph 0045) and assist in controlling the flow within (paragraph 0046).
CLAIM 6: Lawson discloses the elements of claim 4 as discussed above.
Lawson fails to disclose a first intervention port and a further intervention port each extending from a respective opening orifice in an outer surface of the valve block body to a respective inlet passageway portion of a respective arm region via an intervention valve chamber, for a respective intervention valve.
Azevedo discloses isolation valves (5, 6) with input ports (Fig. 4) extending from the opening on the body to the passageway portion of the arm (see Figs. 4, 5).
CLAIM 14:  Lawson discloses a subsea structure for connecting a plurality of inlet fluid flow lines (14) to at least one outlet fluid flow line (36/38) comprising: the valve block body as claimed in claim 1 (see above).  A plurality of flow selection valves (52) each at least partially located in a respective selection valve chamber of the valve block body (Fig. 3).
Lawson fails to disclose a plurality of well isolation valves each at least partially in a respective isolation chamber of the valve block body.
Azevedo discloses isolation valves (5, 6) in the fluid flow path (Fig. 4) of the inlets that create chambers.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Lawson to include the isolation chambers and valves of Azevedo as Azevedo teaches the valves supply a pressure barrier to the system (paragraph 0045) and assist in controlling the flow withing (paragraph 0046).
CLAIM 15:  Lawson discloses a plurality of inlet connection blocks (12) secured over respective fluid inlets of the valve block body.
Azevedo discloses comprising a respective isolation valve chamber, and an isolation valve at least partially in an isolation valve chamber (see Figs. 4 and 5 placing valves in the inlet passageway).
CLAIM 16:  Lawson discloses wherein the subsea structure is a subsea manifold (see Abstract).
CLAIM 17:  Lawson discloses a plurality of headers (104) external to the valve block body and in selective fluid communication with the first and further fluid outlets (see Fig. 8).
CLAIMS 18-20:  These methods are inherent to the above structures.
Response to Arguments
Applicant's arguments filed 9/15/22 have been fully considered but they are not persuasive.
Applicant asserts that the prior art of Lawson would not function as intended in the above proposed combination due to the valve modules no longer being able to be exchanged.  Lawson is directed to a valve mounting device to connect flowlines.  One “advantageous application” is “the connection of a plurality of subsea flow lines into a subsea block manifold with valves controlling the flow from the lines into one of two flow passages through the manifold,” (col. 1, lines 8-13).  Further, one object of Lawson is “to provide an improved manifold for connecting to a plurality of flow lines which is substantially more compact than the manifolds of the prior art,” (col. 2, lines 21-24).  Lawson also describes “another object is to provide an improved flow gathering manifold with valve modules secured thereto to control the flow from flow lines into the manifold,” (col. 2, lines 29-31).  So although the exchange and replacement of the modules is one of the benefits disclosed by Lawson, the intended purpose is focused on the valve mounting.  Making the valve block unitary would not change the function of Lawson with respect to overall purpose and all of the described benefits.  The replacement of the valves is not the principle of operation, but merely a potential benefit of the reference.  The unitary valve block would still function to connect the fluid paths.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK F LAMBE whose telephone number is (571)270-1932. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571)270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK F LAMBE/Examiner, Art Unit 3679                                                                                                                                                                                                        

/MATTHEW R BUCK/Primary Examiner, Art Unit 3679